Citation Nr: 1825591	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung condition.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating determination of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

A lung disability, to include COPD, did not have its onset in service and is not otherwise related to service, to include exposure to herbicides or asbestos.  


CONCLUSION OF LAW

The criteria for service connection for a lung disability, to include COPD, have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his current lung disability is related to his period of service, to include as a result of exposure to asbestos while in service, to include having boarded the USS Export, a civilian ship, while in Spain for his return to the United States.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a lung disability, to include COPD.  

At the outset, the Board notes that the Veteran meets the requirements for a presumption of herbicide exposure.  38 C.F.R. § 3.307.  Although respiratory cancers are presumed to be related to herbicide exposure if manifested, the evidence does not show that the Veteran has or has ever had any type of respiratory cancer.  The Veteran has been diagnosed with COPD, which is not a disease presumptively related to herbicide exposure.  Nonetheless, this diagnosis may be considered on a direct basis as related to presumed herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

Service treatment records reveal no complaints or findings of lung or respiratory problems in service.  At the time of the Veteran's 1968 service separation examination, normal findings were reported for the lungs and chest, with no complaints or findings of lung or breathing problems being noted in the body of the report.  There were no reports or findings of breathing problems until many decades after service, when the Veteran was diagnosed with COPD in 2009.  

Moreover, on his initial application for compensation, the Veteran did not report having lung or breathing problems.  This suggests to the Board that there were no pertinent lung or breathing problems at that time.  Thus, the Veteran's inaction regarding a claim for lung or breathing problems at the time of his initial application for benefits, and on subsequent applications for compensation received prior to his current claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from lung/breathing problems since service, or the lack of breathing or lung symptomatology at the time he filed the claim, or both.  Lung/breathing problems were first reported many years subsequent to the Veteran's period of service.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed lung/breathing problems are related to his  period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that any assertions of lung/breathing problems since service are not credible.

As to the Veteran's beliefs that his current lung disorders arise out exposure to asbestos in service, the question of causation of such current lung disorder extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of any current lung disorder.  Moreover, in a March 2012 medical report, D. P., M.D., indicated that the Veteran reported a 3-4 year history of exertional dyspnea when walking 1000-1500 feet on a flat surface or up an incline.  He observed that occupational history included four years in the U. S. Marine Corps beginning in 1966.  He noted that the Veteran had been in Vietnam, the Dominican Republic, and Okinawa, Japan.  He indicated that there was no history of asbestos exposure in the Marine Corps.  He observed that the Veteran worked for Array Plumbing in 1969, and from 1971 through 1978 he was employed at the Martinsburg VAMC as a steam fitter/pipe fitter.  He stated that the Veteran reported asbestos exposure during removal, repair, and replacement of steam lines containing asbestos insulation and indicated that he also worked in tunnels.  Dr. P. reported that there was no asbestos exposure after 1978.  

He observed that in September 2009, the Veteran was seen for pulmonary evaluation in the clinic at VA Martinsburg.  Physical examination of the chest revealed clear lung fields; CT revealed bilateral pleural plaque ,with no evidence of parenchymal lung involvement.  Pulmonary function testing was reported to be suboptimal.  A February 2010 repeat chest CT, including high resolution images, revealed a 7 mm right lower lobe nodule, granuloma in the left lower lobe, small calcified pleural plaque, and clear lung fields.  He further reported that a series of PA and lateral chest films performed in March 2010, June 2010, July 2010, December 2010, and May 2011 revealed changes from a previous median sternotomy.  There were bilateral granulomas.  Small pleural plaque were seen in profile, bilaterally, on the lateral chest walls but there was  no evidence of interstitial lung disease.  He also noted that October 2011 four-view chest films, including two PA and lateral views, revealed no change, and that March 2012 PA lateral, RAO, and LAO chest x rays revealed a previous median stemotomy, with  bilateral granulomas and small calcified plaque along the lateral chest walls, primarily in profile, but no evidence of interstitial lung disease.  Dr. P. also specifically indicated that there was no evidence, including physical examination, pulmonary function testing, chest x-rays, and CT scanning, to suggest pulmonary parenchymal asbestosis.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current lung disorder, to include COPD, to his period of service, to include as a result of exposure to asbestos.  He has not provided either medical evidence or an opinion to support this proposition.  Significantly, there is also no competent, probative evidence or opinion of record that suggests a nexus between any incident in service and any lung disorder, to include COPD.  

Turning to the Veteran's assertion that he has a lung disorder due to his in-service asbestos exposure, the record does not show a diagnosis of asbestosis or other disease associated with such exposure.  Dr. P. specifically indicated that there was no evidence, including physical examination, pulmonary function testing, chest x-rays, and CT scanning to suggest pulmonary parenchymal asbestosis.  

For the above stated reasons, the preponderance of the evidence is against the claim for service connection for a lung disorder, to include COPD.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.


ORDER

Service connection for a lung disorder, to include COPD, is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


